DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 19-47 are pending and are allowed. 

Priority

    PNG
    media_image1.png
    183
    513
    media_image1.png
    Greyscale

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 11/9/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Brett Stauffer on 8/25/2022 and 8/26/2022. The amendments are as follows: 

—IN THE SPECIFICATION—
Page 1, first paragraph, from the last and second-to-last lines DELETE “, the contents of each are incorporated by reference herein in their entireties”

—IN THE CLAIMS—
Claim 19, p. 5, the “R2” paragraph:
line 2, delete “represents”
line 3, replace “alkenoxy, C3-C6-alkynoxy, C3-C6-cycloalkoxy” with “alkenyloxy, C3-C6-alkynyloxy, C3-C6-cycloalkyloxy”
lines 5-7, replace “C1-C6-alkenylamino, C3-C6-alkynylamino, C3-C6-cycloalkylamino, C3-C6-alkylcarbonylamino, C1-C6-alkenylcarbonylamino” with “C3-C6-alkenylamino, C3-C6-alkynylamino, C3-C6-cycloalkylamino, C1-C6-alkylcarbonylamino, C2-C6-alkenylcarbonylamino”
Claim 19, p. 6, line 10, replace “C1-C6-haloalkoxy and” with “C1-C6-haloalkoxy,”
Claim 19, p. 6, the “R6” paragraph:
line 2, delete “represents”
lines 3-4, replace “C3-C6-alkenoxy, C3-C6-alkynoxy, C3-C6-cycloalkoxy” with “C3-C6-alkenyloxy, C3-C6-alkynyloxy, C3-C6-cycloalkyloxy”
line 6, after “alkylsulphonyloxy,” insert “C3-C6-alkenylamino, C3-C6-alkynylamino, C3-C6-cycloalkylamino,”
line 8, after “C1-C6-alkylthio,” insert “C3-C6-alkenylthio, C3-C6-alkynylthio, C3-C6-cycloalkylthio,”
Claim 19, p. 7, the “R7 paragraph”:
line 2, delete “represents”
line 3, replace “alkenoxy, C3-C6-alkynoxy, C3-C6-cycloalkoxy” with “alkenyloxy, C3-C6-alkynyloxy, C3-C6-cycloalkyloxy”
line 7, replace “C1-C6-alkylthio,” with “C3-C6-alkenylamino, C3-C6-alkynylamino, C1-C6-alkylthio, C3-C6-alkenylthio, C3-C6-alkynylthio, C3-C6-cycloalkylthio,”
lines 10-11, delete “C1-C6-alkylsulphonylamino, C1-C6-alkylcarbonylamino,” (because these are duplicate recitations – see lines 5 and 7)
Claim 22, p. 21, the “R9” line, delete “radical selected from the group consisting of” 
Claim 22, p. 21, the “R9” line, after “C1-C4-alkyl” insert “radical”
Claim 25, replace the entire claim with the following:

25.	(Currently Amended) A method for controlling pests, comprising contacting the pests and/or their habitat with the compound of formula (I) according to Claim 19, provided that treatments of humans are excluded.

Allowable Subject Matter
Claims 19-47 are allowed. The following is an examiner’s statement of reasons for allowance:
The claims are drawn to compounds of the formula
    PNG
    media_image2.png
    194
    158
    media_image2.png
    Greyscale
, a composition thereof, and a method of using thereof for controlling pests. The closest prior art to the instant invention includes WO2014/053450 and WO2015/144652. The ‘540 document teaches the same compounds because it is the publication of the parent PCT application to which this application claims priority. The ‘652 document teaches similar compounds having a structure of formula (A-6)-(Q-1)-D-(B-1), 
    PNG
    media_image3.png
    158
    262
    media_image3.png
    Greyscale
 (p. 35). These compounds have a pyrimidine instead of a pyrazine attached to the core pyrazole. Pursuant to the Examiner’s amendments to claim 19, the claims are now entitled to the filing date of the parent PCT application, thereby excluding the ‘450 and ‘652 documents from qualifying as prior art.
US 8,513,260 and US 9,066,945 are close prior art. ‘260 teaches compounds of the formula 
    PNG
    media_image4.png
    181
    343
    media_image4.png
    Greyscale
, wherein R1 is alkyl, haloalkyl, alkenyl, cycloalkyl, cyano, methoxyimino, or hydroxyamino, for example, whereas the claimed compounds have an amide or thioamide linking to a phenyl group (
    PNG
    media_image5.png
    137
    132
    media_image5.png
    Greyscale
). See, e.g., ‘260 Table 1 and claim 1. ‘945 also teaches compounds of formula (I), 
    PNG
    media_image6.png
    195
    346
    media_image6.png
    Greyscale
, wherein R1 is alkyl, haloalkyl, cycloalkyl, etc. instead of an amide or thioamide linked to a phenyl group. See, e.g., claim 1 and Table 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached on 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner
Art Unit 1626